            Case 20-11602-BLS       Doc 36    Filed 07/07/20     Page 1 of 3




                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE

In re:                                             :       Chapter 11
                                                   :
                                                   :
FACTOM, INC.,                                      :       Case No. 20-11602 (JTD)
                                                   :
                                                   :
            Debtor.                                :
__________________________________________


                   ENTRY OF APPEARANCE AND REQUEST FOR
                      NOTICES AND SERVICE OF PAPERS

         PLEASE TAKE NOTICE that FastForward Innovations, Ltd. by and through its

undersigned counsel, pursuant to Bankruptcy Rule 2002 and Section 102(1) of the

Bankruptcy Code, requests that all notices given or required to be given in these cases and

all papers served in these cases be given to and served upon the undersigned at the offices

set forth below:

                               Daniel K. Astin (No. 4068)
                              CIARDI CIARDI & ASTIN
                                  1204 N. King Street
                              Wilmington, Delaware 19801
                                  Tel: (302) 658-1100
                                 Fax: (302) 658-1300
                                 dastin@ciardilaw.com

                                          -and-

                            Walter W. Gouldsbury III, Esq.
                               (pro hac vice forthcoming)
                             CIARDI CIARDI & ASTIN
                           One Commerce Square, Suite 3500
                                   2005 Market Street
                                 Philadelphia, PA 19103
                               (215) 557-3550 telephone
                                (215) 557-3551 facsimile
                             wgouldsbury@ciardilaw.com
           Case 20-11602-BLS          Doc 36     Filed 07/07/20     Page 2 of 3



       PLEASE TAKE FURTHER NOTICE that the foregoing request includes not only

notices and papers referred to in Bankruptcy Rule 2002, but also includes, without limitation,

orders and notices of any application, motion, petition, pleading, request, complaint, or

demand, whether formal or informal, whether written or oral, and whether transmitted or

conveyed hand delivery, mail, telephone, telex, or otherwise which affects the Debtor or the

property of the Debtor.

       PLEASE TAKE FURTHER NOTICE that FastForward Innovations, Ltd. does not

intend this Notice of Appearance or any later appearance, pleading or claim to waive: (1)

their right to trial by jury in any proceeding so triable in these cases or in any case,

controversy, or proceeding related to these cases; or (2) any other rights, claims, actions,

defenses, set-offs, or recoupments to which they, or any of them, are or may be entitled under

agreements, in law, in equity or otherwise, all of which rights, claims, actions, defenses, set-

offs, and recoupments are expressly reserved.

Dated: July 7, 2020                            CIARDI CIARDI & ASTIN
       Wilmington, Delaware

                                               /s/ Daniel K. Astin
                                               Daniel K. Astin (No. 4068)
                                               1204 N. King Street
                                               Wilmington, Delaware 19801
                                               Tel: (302) 658-1100
                                               Fax: (302) 658-1300
                                               E-mail: dastin@ciardilaw.com

                                                    -and-
                                              Walter W. Gouldsbury III, Esq.
                                              (pro hac vice forthcoming)
                                              CIARDI CIARDI & ASTIN
                                             One Commerce Square, Suite 3500
                                              2005 Market Street
                                              Philadelphia, PA 19103
                                             (215) 557-3550 telephone
                                             (215) 557-3551 facsimile
                                             wgouldsbury@ciardilaw.com
           Case 20-11602-BLS        Doc 36     Filed 07/07/20    Page 3 of 3




                             CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on July 7, 2020, I caused to be served a copy

of the foregoing document(s) upon the parties identified below via ECF and by first class

United States mail, postage pre-paid:


Jeffrey Chubak
AMINI LLC
131 WEST 35TH STREET, 12TH FLOOR
NEW YORK, NY 10001

Julia Bettina Klein
Klein LLC
919 N. Market Street
Suite 600
Wilmington, DE 19801
(302) 438-0456
Trustee
Natasha M. Songonuga
Gibbons P.C.
300 Delaware Avenue
Suite 1015
Wilmington, DE 19801-1671
(302) 518-6324



                                             /s/ Daniel K. Astin
                                             Daniel K. Astin (No. 4068)
